 NEW YORK PAPER CUTTERS (FRANKLIN/RAPID/DART)New YorkPaper Cutters and Bookbinders Union No.119,InternationalBrotherhoodofBookbinders,AFL-CIO andDistrict 65,National Council of Distrib-utiveWorkers of America,and Franklin/Rapid/DartOrganization,Incorporated.Case 22-CD-163April 15; 1970DECISION AND DETERMINATION OF DISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSThis is a proceeding under Section 10(k) of the Nation-alLabor Relations Act, as amended, following chargesfiled by Franklin/Rapid/Dart Organization, Incorporated,hereinafter called Employer, alleging that New YorkPaper Cutters and Bookbinders Union No. 119, andDistrict 65,National Council of Distributive Workersof America, hereinafter called Local 119 and District65, respectively, had each violated Section 8(b) (4) (i)and (ii) (D) of the Act, by threatening, coercing, orrestraining officials of the Employer, for the purposeof forcing or requiring the Employer to assign the workto employees in a particular labor organization ratherthan to employees in another labor organization. Ahearing was held before Hearing Officer Robert M.Schwarzbart on December 3, 8, and 11, 1969.All parties were present and represented by Counselat the initial hearing. However, only the Employer andDistrict 65 appeared on the two subsequent dates whenthe testimony concerning the facts was received bythe Hearing Officer. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on the issues.None of the parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The rulings of the Hearing Officer made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF EMPLOYERThe Employer and District 65 stipulated that Franklin/Rapid/Dart Organization, Incorporated, is engaged inthe business of lithographing and mailing commercialpublications and advertising material and other relatedmatter; that during 1969, the Employer has shippedfrom its production facility in Weehawken, New Jersey,printedmaterial -valued in excess of $50,000 directlyto points outside the State of New Jersey; and thatthe Employer is engaged in commerce within the meaningof the Act.II.THE LABORORGANIZATION INVOLVED3The parties stipulated that New York Paper Cuttersand Bookbinders Union No. 119, and District 65, Nation-alCouncil of Distributive Workers, are labor organiza-tions within the meaning of the Act.III.THE DISPUTEA. Background and Facts of DisputeThe dispute arises from the assignment of work ontwo papercutting machines at the Employer's Weehawk-en, New Jersey,plant.On January 1, 1969, three firms, Franklin/Rapid, Ard-lee, and Dart, merged to form the present Employer.Prior thereto Franklin/Rapid was engaged in lithograph-ing and direct mailing of printed matter and employedabout 125-150 employees. Franklin/Rapid belonged tothe Metropolitan Lithographers Association, which hada labor agreement with Local 1 of the InternationalTypographicalUnion, AFL-CIO, and to Direct MailMaster Contract Association, Inc., which had a laboragreement with District 65. Franklin/Rapid had twopapercutting machines and employed two papercutterswho were represented by District 65.Ardlee was engaged in the same type of businessand had about 70 employees. Ardlee alsobelonged tothe above-named employer association through whichit had labor agreements with the same two labor organiza-tions.Ardlee had two papercutting machines and onepapercutter who was a member of Local 1, InternationalTypographical Union, AFL-CIO; however this employeeretired in the spring of 1969 subsequent to the merger.Dart was engaged in lithography and had approximate-ly 60-70 employees. It once belonged to the PrintersLeague Section, Printing Industries of Metropolitan NewYork, Inc., an employerassociation,'which had a laboragreement with Local 119, one of the parties herein.At the time of the. merger this employer did not haveany employees classified as papercutters on its payroll.2However, Local 119 did represent one paper handlerwho at the time of the hearing was still working inDart's New York City operation and has never workedat the New Jersey plant here involved.The record shows that all of the New York Cityfacilitiesof all three employers will be closed downand that all operations will be housed in one plantatWeehawken, New Jersey. At the time of the hearingthe Employer was operating two papercuttingmachinesand had one other machine not being used. The Employerassigned the work of operating the machines to papercut-ters who are members of District 65.'Hereinafter referred to as the Printers League The record showsthatDart resigned from the Printers League in July 1968, prior tothe above-mentioned merger in 19692One papercutter employee was laid off in January 1968, I yearprior to the merger182 NLRB No. 3 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 4, 1969, Arthur Grossman,a representativeof Local 119, stated that if the Employer did not employa member ofLocal119 as a papercutter and assignhim papercutting work, his Union would tie up theEmployer so that nothing would move in the plantThe Employer's attorney David Arvan advised Gross-man that the Employer had a contract with District65 for this work On October 16, 1969, Grossman againtold the Employer that a Local 119 papercutter wasto be put to workOn October 27, 1969, a representative of District65 told the Employer that all papercutting work mustbe assigned to employees covered by the labor agreementwithDistrict 65 and that the Employer would facean immediate strike by District 65 in the event theEmployer assigned the work to employees of any otherunionThus in summary, the Employer, through its member-ship in the above-named employer associations, hasa contract with District 65 which includes the classifica-tion of papercutters Papercutters were in the employof Franklin/Rapid and Ardlee at the time of the mergerOn the other hand, at the time of the merger Darthad a contract with Local 119 which included papercut-tersBut at the time of the merger Dart had no papercut-ters in its employ,and moreover had already resignedfrom the employers associationThus Local119's claimisbased upon a contract with an employer no longerin existence and no longer belonging to the associationwith which Local 119 hasits contractB The Workin DisputeThe workin dispute is the operation of papercuttingmachines at the Employer'sWeehawken plantC Contentions of the PartiesLocal 119's claim for work is apparently based uponits current contract with the Printers League This con-tract includes operation of papercutting machines suchas those used by the EmployerDistrict 65 bases its claim to the work on its currentcontract with the Direct Mail Master Contract Associa-tion, IncThe Employer's position is that Franklin/Rapid andArdlee had a total of three papercutters in their employprior to the merger who were not covered by Local119 contracts, that after the merger they have threepapercutters assigned to work two machines,3 that Dis-trict 65 had jurisdiction over the work on these machinesprior to the merger, and that it should continue tomaintain jurisdiction after the mergerD Applicability of theStatuteThe chargesherein allege a violation of Section 8(b)(4) (D) of the Act The record shows that on August'The Employer employs two employees as papercutters on dayshift and one employee on night shift4 and October 16, 1969, Local 119 stated that if theEmployer did not employ one of its members and assignhim a papercutting machine then Local 119 would tieup the Employer so that nothing would move in theplantOn October 27, 1969, District 65 informed theEmployer that there would be an immediate strike inthe event that the Employer assigned the work to employ-ee members of another unionIn view of the conduct described above, we findthat there is reasonable cause to believe that a violationof Section 8(b) (4) (D) has occurred and that the disputeisproperly before the Board for determination underSection 10(k) of the ActE The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factorsThefollowing factors are relevant in making a determinationof the dispute before usThe parties stipulated that there is no outstandingBoard certification as to the work involved hereinThe record does contain a copy of a contract betweentheDistrictMailMaster Contract Association, Inc ,and District 65 covering production employees includingthe classifications of papercutterThe record also shows that Local 119 had a collective-bargaining agreement with Dart through the PrintersLeague, mentioned above, prior to the 1969 mergerHowever, Dart had no papercuttersin itsemploy atthe time of the merger and, prior to the merger, hadwithdrawn from that Association In these circumstancesthe agreement between District 65 and the Employerisa factor which favors an award of the work toemployees representedby District 65There is no showing that the disputed work requiresskill not possessed by employees represented by District65On the contrary the record shows that employeeswho are members of and are represented by District65 possess the necessary skills to perform the workIn the Employer's plant, the cutting machines are locatedin the cutting and folding department All employeesin this department including papercutters are membersofDistrict 65 and are under the supervision of theforeman of the department The Employer's assignmentis not inconsistent with area practice The record showsthat employees represented by District 65 are employedas papercutters in several other plants by other employerswith whom they have collective-bargaining agreementsOther factors provide little assistance in determiningthe instant disputeThus, the record shows that thePrintersLeague, pursuant to a grievance brought byLocal 119, against Dart, decided that Dart and its respec-tive successors and/or assigns is bound by the contractbetween Local 119 and the above-named associationSince the Employer was neither a party to the proceedingnor a member of the Printers League it does not consideritselfbound by the award Furthermore, District 65was not a party to the above-named proceeding and NFR YORKP PERCUTTERS (IIR 1NKI IN/RAPID/DAR r)was not aware of the award Accordingly we find thatthe award doe` not favor the assignment of work toLoc it 119In view of the foregoing on the basis of the recordas a whole and upon appraisal of all relevant considerationswe believe, that the work in dispute should beawarded to employees represented by District 65 Thefact that the Employer's assignment conforms to itsown and area practices and is consistent with its collec-tive bargaining agreement the fact that papercuttersemployed by the Employer not only have the requisiteskillsbut are familiar with all facets of the work indispute, and the attendant efficiency of operations leadus to conclude that Employer's assignment of the workis the proper one Therefore we shall determine thedispute by assigning the work in question to employeesrepresented by District 65 On making this determinationwhich is limited to the controversy which gives riseto this proceeding, we are not assigning the work toLocal 65 or its membersDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Rela-tions Act as amended and upon the basis of the forego-ing findings and the entire record in this proceeding,the National Labor Relations Board hereby makes thefollowing determination of the dispute5ILmployees employed by Franklin/Rapid/DartOrganization Incorporated,who are represented by Dis-trict65National Council of DistributiveWorkers ofAmerica AFL-CIOrather than employees representedby NewYork Paper Cutters and Bookbinders UnionNo 119 International Brotherhood of BookbindersAFL-CIO,are entitled to perform the work of operatingthe papercutting machines at the Employers plant inWeehawken,New Jersey2NewYork Paper Cutters and Bookbinders UnionNo 119, International Brotherhood of Bookbinders,AFL-CIO,is not entitled by means proscribed by Section8(b) (4)(D)of theAct toforce or require the Employer,Franklin/Rapid/DartOrganizationIncorporated,toassign the above work to papercutters represented byit3Within 10daysfrom the date of this Decisionand Determination of Dispute,New York Paper Cuttersand Bookbinders Union No 119, International Brother-hood of Bookbinders,AFL-CIO,shall notify the RegionalDirector for Region 22, in writing,whether it willor will not refrain from forcing or requiring the Employer,Franklin/Rapid/Dart Organization,Incorporated, bymeans proscribed by Section 8(b) (4)(D),to assign thework in dispute to employees represented by District119 rather than to employees of the Employer whoare represented by District 65